--------------------------------------------------------------------------------

EXHIBIT 10.1
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “AGREEMENT”), dated as of May 18, 2012 (the
“COMMENCEMENT DATE”), is entered into by and between MOTORCAR PARTS OF AMERICA,
INC., a New York corporation formerly known as MOTORCAR PARTS & ACCESSORIES,
INC. and currently having an address at 2929 California Street, Torrance,
California 90503 (the “COMPANY”), and Selwyn Joffe, an individual residing
at _____________________ (“EXECUTIVE”).  All capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to such terms in the
COMPANY’S 2010 Incentive Award Plan (as amended, the “2010 PLAN”).
 
WITNESSETH:
 
WHEREAS, the COMPANY and EXECUTIVE have previously entered into an Employment
Agreement dated as of February 14, 2003, which was subsequently amended by that
certain Amendment No. 1 dated as of April 22, 2005, Amendment No. 2 dated as of
October 31, 2006 and Amendment No. 3 dated as of March 27, 2008, and then
further amended and restated the Employment Agreement in an Amended and Restated
Employment Agreement dated as of December 31, 2008 (the “RESTATED AGREEMENT”),
pursuant to which the COMPANY employed EXECUTIVE as its Chairman of the Board,
President and Chief Executive Officer; and
 
WHEREAS, the COMPANY and EXECUTIVE desire to enter into this AGREEMENT and to
continue to employ EXECUTIVE as the COMPANY’S Chairman of the Board, President
and Chief Executive officer upon the terms and subject to the conditions
contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.
EMPLOYMENT.  Subject to and upon the terms and conditions contained in this
AGREEMENT, the COMPANY hereby agrees to employ EXECUTIVE and EXECUTIVE agrees to
be employed by the COMPANY, for the period set forth in Paragraph 2 hereof, to
render the services to the COMPANY, its affiliates and/or subsidiaries as
described in Paragraph 3 hereof.

 
2.
TERM.  EXECUTIVE’S term of employment under this AGREEMENT shall commence on the
COMMENCEMENT DATE and shall continue for a period through and including August
31, 2015 (the “EMPLOYMENT TERM”), unless extended in writing by both parties or
earlier terminated pursuant to the terms and conditions set forth
herein.  EXECUTIVE’S term of employment under the RESTATED AGREEMENT is
terminated effective as of the COMMENCEMENT DATE.

 
3.
DUTIES.

 
 
 

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(a)
EXECUTIVE shall be employed as the COMPANY’S Chairman of the Board, President
and Chief Executive Officer with such duties consistent with EXECUTIVE’S
positions and current and prior duties and authority as may reasonably be
assigned to him by the COMPANY’S Board of Directors (as defined below) and shall
report to the COMPANY’S Board of Directors.  It is agreed that EXECUTIVE shall
perform his service in the COMPANY’S Torrance, California, facilities, or any
other facilities mutually agreeable to the parties.

 
 
(b)
EXECUTIVE agrees to abide by all By-Laws and applicable policies of the COMPANY
promulgated from time to time by the Board of Directors of the COMPANY and its
constituent committees (together with its appropriate committees, the “BOARD OF
DIRECTORS”).

 
4.
EXCLUSIVE SERVICES AND BEST EFFORTS.  EXECUTIVE shall devote all of his working
time, attention, best efforts and ability to the service of the COMPANY, its
affiliates and subsidiaries during the term of this AGREEMENT; provided that the
foregoing shall not prohibit EXECUTIVE from serving on the boards of directors
of any other company, whether for-profit or not-for-profit.

 
5.
COMPENSATION.  As compensation for his services and covenants hereunder, the
COMPANY shall pay EXECUTIVE the following:

 
 
(a)
Base Salary; Benefits.  The COMPANY shall pay EXECUTIVE a base salary (“SALARY”)
of Six Hundred Thousand Dollars ($600,000) per year.  EXECUTIVE’S salary will be
reviewed from time to time in accordance with the COMPANY’S established
procedures for adjusting salaries for similarly situated employees.  The
EXECUTIVE shall also receive such additional benefits as are usually provided
from time to time to senior executives of the COMPANY.

 
 
(b)
Annual Incentive Plan.  EXECUTIVE shall participate in the COMPANY’S Annual
Incentive Plan as adopted and amended from time to time by the BOARD OF
DIRECTORS (the “ANNUAL INCENTIVE PLAN”), with a target bonus to be set each year
equal to One Hundred Percent (100%) of EXECUTIVE’S SALARY (each such bonus that
is actually earned a “BONUS”).

 
 
(c)
Signing Bonus.  On the COMMENCEMENT DATE, the COMPANY shall pay EXECUTIVE a
one-time bonus of Two Hundred and Fifty Thousand Dollars ($250,000).

 
 
(d)
Equity Award.  As additional consideration to enter into this AGREEMENT and in
lieu of the Transaction Fees (as defined in the RESTATED AGREEMENT), the COMPANY
shall grant EXECUTIVE on a date as soon as practicable after the COMMENCEMENT
DATE but no later than ten (10) days thereafter (the “GRANT DATE”) pursuant to
the 2010 PLAN:  (i) a fully vested option to purchase, through any means
permitted under Section 12.1 of the 2010 PLAN, including without limitation by
net exercise in accordance with subsection 12.1(b), a number of shares of the
COMPANY’S common stock equal to the quotient of (a) $250,000 divided by (b) the
per share fair value of the option as of the GRANT DATE based upon the
Black-Scholes valuation method or such other method as may be used by the
COMPANY for financial reporting purposes and (ii) a number of shares of fully
vested Restricted Stock equal to the quotient of (x) $250,000 divided by (y) the
average per share closing sales price of the COMPANY’S Common Stock as quoted on
the NASDAQ Global Select Market for the five (5) consecutive trading days
immediately following the COMMENCEMENT DATE, minus that number of shares which
are required to be withheld to satisfy all federal, state, local and foreign
taxes (including EXECUTIVE’S employment tax obligations) on such grant of
Restricted Stock (as permitted by Section 12.2 of the 2010 PLAN) based on the
minimum statutory withholding rates that apply to supplemental taxable income.

 
 
2

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(e)
Special Bonus.  The COMPANY shall provide EXECUTIVE with a guaranteed bonus of
Five Hundred Thousand Dollars ($500,000) payable in three (3) installments of
One Hundred Sixty-Eight Thousand Dollars ($168,000) on the COMMENCEMENT DATE,
One Hundred Sixty-Six Thousand Dollars ($166,000) on the first anniversary of
the COMMENCEMENT DATE, and One Hundred Sixty-Six Thousand Dollars ($166,000) on
the second anniversary of the COMMENCEMENT DATE (the “SPECIAL BONUS”).  All
installments of the SPECIAL BONUS shall be paid to EXECUTIVE (or his heirs or
estate, if applicable) regardless of whether this AGREEMENT has been terminated,
other than installments which are payable after the date this AGREEMENT has been
terminated by the COMPANY for Cause (as defined below) or by EXECUTIVE without
Good Reason (as defined below).

 
 
(f)
Annual Awards.  In addition, EXECUTIVE shall be eligible to receive annual
Awards pursuant to the 2010 PLAN (or any successor plan) in such amounts as are
determined by the Administrator or the administrator of any successor plan, as
applicable, in its sole and absolute discretion (each such award an “EXECUTIVE
AWARD”); provided, however, that the first such EXECUTIVE AWARD shall be issued
in 2012.  Each grant of an EXECUTIVE AWARD pursuant to this Paragraph 5(f) shall
be in the form of Options, Restricted Stock, Restricted Stock Units, Performance
Shares, Performance Units, or such other form of Award as may be determined by
the Administrator or administrator of any successor plan, as applicable, in its
sole and absolute discretion.  Each such grant in the form of an Option shall be
made in the form of incentive stock options subject to Sections 421 and 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), provided that to the
extent that the aggregate Fair Market Value of the stock with respect to which
such Options are exercisable for the first time during any calendar year exceeds
$100,000, determined as of the date on which such Options are granted, such
Options shall be treated as Options that are not incentive stock options, in
accordance with Section 422(d) of the Code and the related regulations.  Upon
the termination of this AGREEMENT for any reason other than termination by the
COMPANY for Cause or termination by EXECUTIVE without Good Reason, any EXECUTIVE
AWARD which is not fully vested shall immediately vest and remain exercisable by
EXECUTIVE for a period of two years or, if shorter, until the ten year
anniversary of the date of grant of each such EXECUTIVE AWARD.  Each EXECUTIVE
AWARD, as well as the option granted pursuant to Paragraph 5(d)(i) above and all
other equity-based Awards granted to EXECUTIVE by the COMPANY after the date
hereof, shall provide that any payments with respect thereto may be made through
any means permitted under Section 12.1 of the 2010 PLAN, including without
limitation by net exercise in accordance with subsection 12.1(b).

 
 
3

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(g)
Clawback Provisions.  Each Award granted pursuant to Paragraphs 5(b), (d) and
5(f), to the extent such Award constitutes “incentive-based compensation” within
the meaning of Section 10D of the Securities Exchange Act of 1934, as amended
(the “EXCHANGE ACT”), shall be subject to clawback by the COMPANY to the extent
required by Section 10D(b)(2) of the EXCHANGE ACT, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.  Further, the COMPANY’S clawback rights
shall be limited in accordance with California law to the extent California law
applies.

 
6.
BUSINESS EXPENSES.  EXECUTIVE shall be reimbursed for, and entitled to advances
(subject to repayment to the COMPANY if not actually incurred by EXECUTIVE) with
respect to, only those business expenses incurred by him which are reasonable
and necessary for EXECUTIVE to perform his duties under this AGREEMENT in
accordance with written policies established from time to time by the COMPANY.

 
7.
EXECUTIVE BENEFITS.

 
 
(a)
EXECUTIVE shall be entitled to four weeks paid vacation each year during the
EMPLOYMENT TERM pursuant to the written vacation policy established from time to
time by the COMPANY.

 
 
(b)
The COMPANY may withhold from any benefits payable to EXECUTIVE all federal,
state, local and other taxes and amounts as shall be required pursuant to law,
rule or regulation.  All of the benefits to which EXECUTIVE may be entitled
which are not specifically described herein may be changed from time to time or
withdrawn at any time in the sole discretion of the COMPANY, so long as any such
change or withdrawal are applicable to all of the relevant COMPANY executives
and to the relevant executives of any company which may control the COMPANY.

 
 
(c)
During the EMPLOYMENT TERM the COMPANY shall provide to EXECUTIVE an automobile
allowance in the amount of Fifteen Hundred Dollars ($1500.00) per month, payable
monthly.  In addition, all costs of operating the automobile, including fuel,
oil, insurance, repairs, maintenance and other expenses, shall be the
responsibility of the COMPANY.

 
 
4

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(d)
During the EMPLOYMENT TERM, if EXECUTIVE does not elect medical insurance
coverage for himself and his eligible family through the COMPANY, he shall
receive as an allowance for such medical insurance an amount equal to the then
cost which would be incurred by the COMPANY in supplying such coverage for
EXECUTIVE and his eligible family.

 
8.
DEATH AND DISABILITY.

 
 
(a)
The EMPLOYMENT TERM shall terminate on the date of EXECUTIVE’S death, in which
event EXECUTIVE’S accrued SALARY and BONUS, if any, reimbursable expenses and
benefits, including accrued but unused vacation time, owing to EXECUTIVE through
the date of EXECUTIVE’S death, shall be paid to the EXECUTIVE’S estate, and
EXECUTIVE’S estate shall assume EXECUTIVE’S rights under the 1994 Stock Option
Plan and the related rights under this AGREEMENT.  EXECUTIVE’S estate will not
be entitled to any other compensation upon termination of this AGREEMENT
pursuant to this Paragraph 8(a).

 
 
(b)
If, during the EMPLOYMENT TERM, in the opinion of a duly licensed physician
selected by COMPANY and reasonably acceptable to the EXECUTIVE, EXECUTIVE,
because of physical or mental illness or incapacity, shall become substantially
unable to perform the duties and services required of him under this AGREEMENT
for a period of 180 consecutive days, the COMPANY may, upon at least ten days’
prior written notice given at any time after the expiration of such 180-day
period to EXECUTIVE of its intention to do so, terminate this AGREEMENT as of
such date as may be set forth in the notice.  In case of such termination,
EXECUTIVE shall be entitled to receive his accrued SALARY and BONUS, if any,
reimbursable expenses and benefits owing to EXECUTIVE through the date of
termination.  In addition, EXECUTIVE shall be entitled to receive the benefits
payable pursuant to the POLICY described in Paragraph 8(c) below.  EXECUTIVE
will not be entitled to any other compensation upon termination of this
AGREEMENT pursuant to this Paragraph 8(b).

 
 
(c)
During the EMPLOYMENT TERM, the COMPANY will pay EXECUTIVE $24,000 per annum to
be used by EXECUTIVE to purchase disability insurance for EXECUTIVE’S benefit.

 
9.
TERMINATION.

 
 
(a)
The COMPANY may terminate the employment of EXECUTIVE for Cause (as hereinafter
defined); provided, however, that such termination shall only become effective
if the COMPANY (acting upon duly adopted resolutions of the BOARD OF DIRECTORS)
shall first give EXECUTIVE written notice of the material breach or default,
which notice shall (i) identify in reasonable detail the manner in which the
COMPANY believes that EXECUTIVE has breached or defaulted under this AGREEMENT
or in the performance of his duties and (ii) indicate the steps required to cure
such breach or default in the case of termination for “Cause” pursuant to
Paragraph 9(b)(i) and EXECUTIVE shall fail within 20 business days after receipt
of such notice to substantially remedy or correct the same.  Upon any such
termination, the COMPANY shall be released from any and all further obligations
under this AGREEMENT, except that the COMPANY shall be obligated to pay
EXECUTIVE his accrued SALARY and BONUS, if any, reimbursable expenses and
benefits owing to EXECUTIVE through the day on which EXECUTIVE is
terminated.  EXECUTIVE will not be entitled to any other compensation upon
termination of this AGREEMENT pursuant to this Paragraph 9(a).

 
 
5

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(b)
As used in this AGREEMENT, the term “Cause” shall mean:  (i) the willful failure
of EXECUTIVE to perform his duties pursuant to Paragraph 3 hereof, which failure
is not cured by EXECUTIVE as described in subparagraph (a) above, or (ii) the
conviction of EXECUTIVE for, or entry by EXECUTIVE of a plea of nolo contendere
to, an act involving moral turpitude, dishonesty, theft or fraudulent business
conduct in connection with EXECUTIVE’S performance of his duties for COMPANY.

 
 
(c)
EXECUTIVE may voluntarily terminate this AGREEMENT for Good Reason.  For
purposes of this AGREEMENT, “Good Reason” shall mean: (i) any reduction of
EXECUTIVE’S title or compensation or any material reduction of EXECUTIVE’S
status, authority or responsibilities; (ii) relocation of EXECUTIVE’S principal
place of work by a distance of 50 miles or more; or (iii) the COMPANY’S material
breach of this AGREEMENT.  Following the occurrence of any Good Reason,
EXECUTIVE may voluntarily terminate this AGREEMENT if the circumstances
constituting the Good Reason have not been cured within 30 days after EXECUTIVE
provides written notice thereof to the COMPANY.

 
 
(d)
If EXECUTIVE shall voluntarily terminate this AGREEMENT pursuant to the
provisions of Paragraph 9(c) or if the COMPANY shall terminate EXECUTIVE without
Cause, then the COMPANY shall pay EXECUTIVE’S SALARY (at the annual rate in
effect immediately prior to the Termination Date (as defined below)),
EXECUTIVE’S average bonus earned for the two years immediately prior to the year
in which this AGREEMENT is so terminated or, if such termination occurs within
the first three months of the COMPANY’S fiscal year, for the second and third
years preceding the year in which such termination occurs (in either case,
payable by no later than January 31 of each year), and all benefits identified
in Paragraphs 7 and 8(c) (including without limitation EXECUTIVE’S automobile
allowance) through the later of that date which is two years after the
Termination Date or August 31, 2015.  The COMPANY shall also pay EXECUTIVE any
reimbursable expenses owed to EXECUTIVE through the Termination Date.  For the
purposes of the foregoing payments, the foregoing annual SALARY rate shall be
the rate paid to EXECUTIVE without regard to any purported reduction or
attempted reduction of such rate by the COMPANY.  EXECUTIVE shall not be
required to mitigate the amount of any payment provided for in this Paragraph 9
by seeking employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Paragraph 9 be reduced by any compensation earned
by EXECUTIVE as the result of consultancy with or employment by another entity,
by retirement benefits, by offset against any amount claimed to be owed by
EXECUTIVE to the COMPANY, or otherwise.

 
 
6

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(e)
For purposes of this AGREEMENT, a “Change in Control” shall have occurred if:

 
 
(i)
any “person,” as such term is used in Sections 13(d) and 14(d) of the EXCHANGE
ACT (other than the COMPANY, any trustee or other fiduciary holding securities
under an employee benefit plan of the COMPANY, any corporation owned, directly
or  indirectly, by the stockholders of the COMPANY in substantially the same
proportions as their ownership of stock of the COMPANY, Mel Marks, Richard Marks
or any affiliate or family relative of either of them, or any trust for the
benefit thereof), individually or as a group, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the EXCHANGE ACT), directly or
indirectly, of securities of the COMPANY representing more than 50% of the
combined voting power of the COMPANY’S then outstanding securities;

 
 
(ii)
(ii)    the shareholders of the COMPANY approve a merger or consolidation of the
COMPANY with any other corporation, other than (A) a merger or a consolidation
which would result in the voting securities of the COMPANY outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the COMPANY or such surviving entity outstanding immediately after such merger
or  consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the COMPANY (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 50% of the combined voting power of
the COMPANY’S then outstanding securities; or

 
 
(iii)
the shareholders of the COMPANY approve an agreement for the sale or disposition
by the COMPANY of all or substantially all of the COMPANY’S assets.

 
 
7

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(f)
If a Change in Control of the COMPANY shall occur and the EXECUTIVE shall
voluntarily terminate this AGREEMENT pursuant to the provisions of Paragraph
9(c) or if the COMPANY shall terminate EXECUTIVE without Cause with effect on or
prior to the two-year anniversary of the Change in Control, then EXECUTIVE shall
be entitled to receive either (i) the severance benefit (the “SEVERANCE
BENEFIT”) described in this Paragraph 9(f) or (ii) the benefits provided under
Paragraph 9(d), whichever is more favorable to EXECUTIVE.  The SEVERANCE BENEFIT
shall be equal to the sum of (i) two times EXECUTIVE’S SALARY (at the annual
rate in effect immediately prior to the date of the Change in Control) plus (ii)
two times EXECUTIVE’S average bonus earned for the two years immediately prior
to the year in which the Change in Control occurs (payable by no later than
January 31 of each year).  The COMPANY shall also pay EXECUTIVE any reimbursable
expenses owed to EXECUTIVE through the Termination Date.  The SEVERANCE BENEFIT
shall be paid to EXECUTIVE in a lump sum as soon as practicable, but no later
than 30 days, following the Termination Date.  EXECUTIVE shall not be required
to mitigate the amount of any payment provided for in any of the provisions of
this Paragraph 9 by seeking employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Paragraph 9 be reduced by any
compensation earned by EXECUTIVE as the result of consultancy with or employment
by another entity, by retirement benefits, by offset against any amount claimed
to be owed by EXECUTIVE to the COMPANY, or otherwise.

 
 
(g)
In the event that the benefits provided for in this AGREEMENT or otherwise
payable to EXECUTIVE constitute “parachute payments” within the meaning of
Section 280G of the Code and will be subject to the excise tax imposed by
Section 4999 of the Code, then EXECUTIVE shall receive the greater of (i) the
largest portion, up to and including the total, of such benefits or (ii) the
largest aggregate amount of such benefits that would result in no portion
thereof being subject to excise tax under Section 4999 of the Code, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes and excise tax under Section 4999 of the Code,
results in EXECUTIVE’S receipt, on an after-tax basis, of the greatest amount of
the benefit.  For purposes of making the calculations required by this Paragraph
9(g), a tax accounting firm selected by the COMPANY and EXECUTIVE (the
“ACCOUNTANTS”) the ACCOUNTANTS may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The COMPANY and EXECUTIVE shall furnish to the ACCOUNTANTS such
information and documents as the ACCOUNTANTS may reasonably request in order to
make a determination under this Paragraph.  The COMPANY shall bear all costs the
ACCOUNTANTS may reasonably incur in connection with any calculations
contemplated by this Paragraph 9(g).

 



 
8

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(h)
Section 409A Compliance.

 
 
(i)
To the fullest extent applicable, amounts and other benefits payable under this
AGREEMENT are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code (“Section 409A”) in
accordance with one or more of the exemptions available under the final Treasury
regulations promulgated under Section 409A and, to the extent that any such
amount or benefit is or becomes subject to Section 409A due to a failure to
qualify for an exemption from the definition of nonqualified deferred
compensation in accordance with such final Treasury regulations, this AGREEMENT
is intended to comply with the applicable requirements of Section 409A with
respect to such amounts or benefits.  This AGREEMENT shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent.  In this regard, notwithstanding anything in this AGREEMENT
to the contrary, the following provisions shall apply.

 
 
(ii)
To the extent that any bonus becomes payable pursuant to Paragraph 5(b), then
such bonus shall be paid no later than two and one-half months after the end of
the COMPANY’S taxable year in which the bonus was earned (or if later, two and
one-half months after the end of the calendar year in which the bonus was
earned).  To the extent that any taxable reimbursement of expenses or benefits
becomes payable pursuant to Paragraphs 6, 7, 8(c), 24 or any other provision of
this AGREEMENT, then such taxable reimbursements shall be paid no later than
March 15 of the calendar year following the calendar year in which the
reimbursed costs were incurred.

 
 
(iii)
For purposes of clarification, in the event EXECUTIVE becomes entitled to
receive continued payment of EXECUTIVE’S SALARY and average BONUS following the
Termination Date pursuant to Paragraphs 9(d), the SALARY shall be payable in
accordance with the COMPANY’S normal payroll procedures through the applicable
date specified in Paragraphs 9(d), and the average bonus shall be paid no later
than January of each year as specified in Paragraph 9(d) through the applicable
date specified in Paragraph 9(d).

 
 
(iv)
Any reduction made pursuant to Paragraph 9(g) shall be made in accordance with
the following order of priority: (i) stock options whose exercise price exceeds
the Fair Market Value of the optioned stock, (ii) Full Credit Payments (as
defined below) that are payable in cash, (iii) non-cash Full Credit Payments
that are taxable, (iv) non-cash Full Credit Payments that are not taxable, (v)
Partial Credit Payments (as defined below) and (vi) non-cash employee welfare
benefits.  In each case, reductions shall be made in reverse chronological order
such that the payment or benefit owed on the latest date following the
occurrence of the event triggering the excise tax will be the first payment or
benefit to be reduced (with reductions made pro rata in the event payments or
benefits are owed at the same time).  “Full Credit Payment” means a payment,
distribution or benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this AGREEMENT or otherwise, that if reduced in value
by one dollar reduces the amount of the “parachute payment” (within the meaning
of Section 280G of the Code) by one dollar, determined as if such payment,
distribution or benefit had been paid or distributed on the date of the event
triggering the excise tax.  “PARTIAL CREDIT PAYMENT” means any payment,
distribution or benefit that is not a FULL CREDIT PAYMENT.  In no event shall
EXECUTIVE have any discretion with respect to the ordering of payments.

 
 
9

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(v)
The Termination Date for purposes of determining the date that any payment or
benefit which is treated as nonqualified deferred compensation under Section
409A is to be paid or provided (or in determining whether an exemption to such
treatment applies), and for purposes of determining whether EXECUTIVE is a
Specified Employee (as defined below) on the Termination Date, shall be the date
on which EXECUTIVE has incurred a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h), or in subsequent IRS guidance under
Section 409A.

 
 
(vi)
If EXECUTIVE is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code as determined by the Compensation Committee
(“Specified Employee”) on the Termination Date and, due to the failure of an
amount or other benefit that is payable under this AGREEMENT on account of
EXECUTIVE’S “separation from service,” within the meaning of Section
409A(a)(2)(A)(i) of the Code (other than a separation from service as a result
of EXECUTIVE’S death), to qualify for any of the exemptions from the definition
of nonqualified deferred compensation available under Section 1.409A-1(b) of the
Treasury Regulations, the COMPANY reasonably determines that such amount or
other benefit constitutes nonqualified deferred compensation that will subject
EXECUTIVE to “additional tax” under Section 409A(a)(1)(B) of the Code (together
with any interest or penalties imposed with respect to, or in connection with,
such tax, a “409A Tax”) with respect to the payment of such amount or benefit if
paid at the time specified in the AGREEMENT, then notwithstanding any contrary
provision of this AGREEMENT (including the other subparagraphs of this Paragraph
9(h)), the payment thereof shall be postponed to the first business day of the
seventh month following the Termination Date or, if earlier, the date of
EXECUTIVE’S death (the “Delayed Payment Date”).  In the event that this
subparagraph (vi) requires a delay of any payment, such payment shall be
accumulated and paid in a single lump sum on the Delayed Payment Date together
with interest for the period of delay, compounded monthly, equal to the prime
lending rate then used by Citibank, N.A., in New York City and in effect as of
the date the payment would otherwise have been provided and any remaining
payments and benefits due under the AGREEMENT shall be paid in accordance with
the normal payment dates specified for them herein.  In the event that this
subparagraph (vi) requires a delay in the provision of any in-kind benefit, then
continuation of such benefit during the delay period is conditioned on
pre-payment by EXECUTIVE to the COMPANY of the full taxable value of the
benefit, and the COMPANY shall repay EXECUTIVE for the payments made by
EXECUTIVE pursuant to the terms of this sentence on the Delayed Payment Date.

 
 
10

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(vii)
Any series of payments (including in-kind benefits) provided under this
AGREEMENT shall for all purposes of Section 409A be treated as a series of
separate payments and not as a single payment.

 
 
(viii)
The COMPANY and EXECUTIVE agree to cooperate and work together to avoid the
imposition of a 409A Tax, and may take such other mutually agreeable actions at
such times and in such manners as are permitted under Section 409A.

 
10.
DISCLOSURE OF INFORMATION AND RESTRICTIVE COVENANT.  EXECUTIVE acknowledges
that, by his employment, he has been and will be in a confidential relationship
with the COMPANY and will have access to confidential information and trade
secrets of the COMPANY, its subsidiaries and affiliates.  Confidential
information and trade secrets include, but are not limited to, customer,
supplier, and client lists, marketing, distribution and sales strategies and
procedures, operational and equipment techniques, business plans and system,
quality control procedures and systems, special projects and technological
research, including projects, research and reports for any entity or client or
any project, research, report or the like concerning sales or manufacturing or
new technology, EXECUTIVE compensation plans and any other information relating
thereto, and any other records, files, drawings, inventions, discoveries,
applications, processes, data, and information concerning the business of the
COMPANY which are not in the public domain.  EXECUTIVE agrees that in
consideration of the execution of this AGREEMENT by the COMPANY:

 
 
(a)
EXECUTIVE will not, during the term of this AGREEMENT or at any time thereafter,
use, or disclose to any third party, trade secrets or confidential information
of the COMPANY, including but not limited to, confidential information or trade
secrets belonging or relating to the COMPANY, its subsidiaries, affiliates,
customers and clients or proprietary processes or procedures of the COMPANY, its
subsidiaries, affiliates, customers and clients.  Proprietary processes and
procedures shall include, but shall not be limited to, all information which is
known or intended to be known only to executives of the COMPANY or others in a
confidential relationship with the COMPANY or its respective subsidiaries and
affiliates which relates to business matters.

 
 
11

--------------------------------------------------------------------------------

 

  EXECUTION VERSION
CONFIDENTIAL
 

 
 
(b)
EXECUTIVE will not, during the term of this AGREEMENT, directly or indirectly,
under any circumstance other than at the direction and for the benefit of the
COMPANY, engage in or participate in any business activity, including, but not
limit to, acting as a director, franchiser or franchisee, proprietor, syndicate
member, shareholder or creditor or with a person having any other relationship
with any other business, company, firm occupation or business activity, in any
geographic area within the United States that is, directly or indirectly,
competitive with any business completed by the COMPANY or any of its
subsidiaries or affiliates during the term of this AGREEMENT.  Should EXECUTIVE
own 5% or less of the issued and outstanding shares of a class of securities of
a corporation the securities of which are traded on a national securities
exchange or in the over-the-counter market, such ownership shall not cause
EXECUTIVE to be deemed a shareholder under this Paragraph 10(b).

 
 
(c)
EXECUTIVE will not, during the term of this AGREEMENT, on his behalf or on
behalf of any other business enterprise, directly or indirectly, under any
circumstance other than at the direction and for the benefit of the COMPANY,
solicit or induce any creditor, customer, supplier, officer, EXECUTIVE or agent
of the COMPANY or any of its subsidiaries or affiliates to sever its
relationship with or leave the employ of any such entities.

 
 
(d)
This Paragraph 10 and Paragraphs 11, 12 and 13 hereof shall survive the
expiration or termination of this AGREEMENT for any reason.

 
 
(e)
It is expressly agreed by EXECUTIVE that the nature and scope of each of the
provisions set forth above in this Paragraph 10 are reasonable and
necessary.  If, for any reason, any aspect of the above provisions as it applies
to EXECUTIVE is determined by a court of competent jurisdiction to be
unreasonable, or unenforceable, the provision shall only be modified to the
minimum extent required to make the provisions reasonable and/or enforceable, as
the case may be.  EXECUTIVE acknowledges and agrees that his services are of a
unique character and expressly grants to the COMPANY or any subsidiary,
successor or assignee of the COMPANY, the right to enforce the provisions above
through the use of all remedies available at law or in equity, including, but
not limited to, injunctive relief.

 
11.
COMPANY PROPERTY.

 
 
(a)
Any patents, inventions, discoveries, applications or process, designs, devised,
planned, applied, created, discovered or invented by EXECUTIVE in the course of
EXECUTIVE’S employment under this AGREEMENT and which pertain to any aspect of
the COMPANY’S or its respective subsidiaries’ or affiliates’ business shall be
the sole and absolute property of the COMPANY, and EXECUTIVE shall make prompt
report thereof to the COMPANY and promptly execute any and all documents
reasonably requested to assure the COMPANY the full and complete ownership
thereof.

 
 
(b)
All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the COMPANY’S business which
EXECUTIVE shall prepare or receive from the COMPANY shall remain the COMPANY’S
sole and exclusive property.  Upon termination of this AGREEMENT, EXECUTIVE
shall promptly return to the COMPANY all property of the COMPANY in his
possession.  EXECUTIVE further represents that he will not copy or cause to be
copied, print out or  cause to be printed out any software, documents or other
materials originating with or belonging to the COMPANY.  EXECUTIVE additionally
represents that, upon termination of his employment with the COMPANY, he will
not retain in his possession any such software, documents or other materials.

 
 
12

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
12.
REMEDY.  It is mutually understood and agreed that EXECUTIVE’S services are
special, unique, unusual, extraordinary and of an intellectual character giving
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law.  Accordingly, in the event of any
breach of this AGREEMENT by EXECUTIVE, including but not limited to, the breach
of the non-disclosure, non-solicitation and non-compete clauses of Paragraph 10
hereof, the COMPANY shall be entitled to equitable relief by way of injunction
or otherwise in addition to damages the COMPANY may be entitled to recover.

 
13.
REPRESENTATIONS AND WARRANTIES OF EXECUTIVE.  In order to induce the COMPANY to
enter into this AGREEMENT, EXECUTIVE hereby represents and warrants to the
COMPANY as follows: (i) EXECUTIVE hereby has the legal capacity and unrestricted
right to execute and deliver this AGREEMENT and to perform all of his
obligations hereunder; (ii) the execution and delivery of this AGREEMENT by
EXECUTIVE and the performance of his obligations hereunder will not will not
violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which EXECUTIVE is a
party or by which he is or may be bound or subject; and (iii) EXECUTIVE is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the COMPANY) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services, except any confidentiality agreements unrelated to
the COMPANY’S industry and having no relationship or impact of any kind
whatsoever with respect to this AGREEMENT and the transactions contemplated
hereby.

 
14.
NOTICES.  All notices given hereunder shall be in writing and shall be deemed
effectively given when hand-delivered or mailed, if sent by registered or
certified mail, return receipt requested, addressed to EXECUTIVE at his address
set forth on the first page of this AGREEMENT or to the COMPANY at its address
set forth on the first page of this AGREEMENT or to such changed address as may
be properly noticed hereunder.

 
15.
ENTIRE AGREEMENT.  This AGREEMENT constitutes the entire understanding of the
parties with respect to its subject matter and no change, alteration or
modification hereof may be made except in writing signed by the parties
hereto.  Any prior or other agreements, promises, negotiations or
representations not expressly set forth in this AGREEMENT are of no force or
effect.

 
16.
SEVERABILITY.  If any provision of the AGREEMENT shall be unenforceable under
any applicable law, then notwithstanding such unenforceability, the remainder of
this AGREEMENT shall continue in full force and effect.

 
 
13

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
17.
WAIVERS, MODIFICATIONS.  No amendment, modification or waiver of any provision
of this AGREEMENT shall be effective unless the same shall be in writing and
signed by each of the parties hereto, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 
18.
INDEMNIFICATION.  COMPANY shall indemnify EXECUTIVE against any and all claims
of third parties arising out of his earlier services to the COMPANY and out of
the performance of his duties pursuant to this AGREEMENT to the fullest extent
permitted by law.

 
19.
ASSIGNMENT.  Neither this AGREEMENT, nor any of EXECUTIVE’S rights, powers,
duties or obligation hereunder, may be assigned by EXECUTIVE.  This AGREEMENT
shall be binding upon and inure to the benefit of EXECUTIVE and his heirs and
legal representatives and the COMPANY and its successors and assigns.

 
20.
APPLICABLE LAW.  This AGREEMENT shall be deemed to have been made, drafted,
negotiated and the transactions contemplated hereby consummated and fully
performed in the State of California, without regard to the conflicts of law
rules thereof.  Nothing contained in this AGREEMENT shall be construed so as to
require the commission of any act contrary to law, and whenever there is any
conflict between any provision of this AGREEMENT and any statue, law, ordinance,
order or regulation, contrary to which the parties hereto have no legal right to
contract, the latter shall prevail, but in such event any provision of this
AGREEMENT so affected shall be curtailed and limited only to the extent
necessary to bring it within applicable legal requirements.

 
21.
ARBITRATION; JURISDICTION AND VENUE; PREVAILING PARTY.  All disputes or
controversies between COMPANY and EXECUTIVE arising out of, in connection with
or relating to this AGREEMENT shall be exclusively heard, settled and determined
by arbitration before a retired Federal or California judge to be held in the
City of Los Angeles, County of Los Angeles.  The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures.  The parties also agree that judgment may be entered on the
arbitrator’s award by any court having jurisdiction thereof and the parties
consent to the jurisdiction of any court located in the City of Los Angeles,
County of Los Angeles, for this purpose.  The arbitrator shall allocate all of
the costs of the arbitration, including the fees of the arbitrator and the
reasonable attorneys’ fees and expenses of the prevailing party, against the
party who did not prevail.

 
22.
FULL UNDERSTANDING.  EXECUTIVE represents and agrees that he fully understands
his rights to discuss all aspects of this AGREEMENT with his private attorney,
that to the extent, if any, that he desires, he availed himself of this right,
that he has carefully read and fully understands all of the provisions of this
AGREEMENT, that he is competent to execute this AGREEMENT, that his agreement to
execute this AGREEMENT has not been obtained by any duress and that he freely
and voluntarily enters into it, and that he has read this document in its
entirety and fully understands the meaning, intent and consequences of this
document.

 
 
14

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
23.
COUNTERPARTS.  This AGREEMENT may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 
24.
LEGAL REPRESENTATION AND LEGAL EXPENSES.  The parties hereto acknowledge that
each has been represented by independent counsel of such party’s own choice
throughout all of the negotiations which preceded the execution of this
AGREEMENT and in connection with the preparation and execution of this AGREEMENT
or has had the opportunity to do so and has not availed himself of it.  The
COMPANY shall reimburse EXECUTIVE for all reasonable legal fees and
disbursements incurred by EXECUTIVE in connection with the negotiation,
preparation and execution of this AGREEMENT.

 
[SIGNATURE PAGE FOLLOWS]
 
 
15

--------------------------------------------------------------------------------

 
 

  EXECUTION VERSION
CONFIDENTIAL
 

 
IN WITNESS WHEREOF, the parties have executed this AGREEMENT as of the date
first above written.
 

  THE COMPANY:           MOTORCAR PARTS OF AMERICA, INC.          
 
By:
        Michael M. Umansky       Vice President, General Counsel & Secretary    
        EXECUTIVE:           SELWYN JOFFE  

 
 
 16

--------------------------------------------------------------------------------